I am delighted, Sir, 
to congratulate you on your assumption of the 
presidency of the General Assembly at its sixty-third 
session. Your election to that high office is indeed a 
clear reflection of the strong confidence and trust that 
the international community has in you personally, and 
also in your great country, Nicaragua. I am confident 
that under your able guidance we will continue to build 
on the achievements of the sixty-second session in our 
efforts to advance our common global agenda towards 
a more just, secure and prosperous world. I assure you 
of the full support, cooperation and goodwill of the 
delegation of the Republic of Botswana in the 
discharge of your mandate. 
 I wish also to pay tribute to your predecessor, His 
Excellency Mr. Srgjan Kerim, President of the 
Assembly at its sixth-second session. We sincerely 
commend him for his sterling work and leadership, 
which enabled us to achieve critical milestones towards 
our common goals. 
 This year marks the sixtieth anniversary of the 
Universal Declaration of Human Rights. This is an 
important event on our global human rights agenda. It 
is an occasion for Member States to reflect, 
individually and collectively, on how much progress 
we have made in our efforts to build a more just world 
order. The Universal Declaration embodies the 
aspirations of humanity for liberty, freedom and 
equality. It is a reflection of the human spirit to strive 
for a more perfect society in which individuals 
recognize the reality that creating the space for the 
enjoyment of individual human rights expands the 
horizons for society to realize its full potential. 
 In pursuance of this noble objective we must 
continuously strive to improve our governance in order 
to ensure that it is responsive to the wishes of the 
people. It should be borne in mind that, in the final 
analysis, it is the people in whom the sovereignty of 
any nation is vested. In that respect, it is imperative 
that the will of the people expressed in free and fair 
elections be respected by all political leaders. Heads of 
State or Government must avoid the temptation to 
change constitutions in an effort to prolong their stay 
in power, which often results in instability. 
 Botswana reaffirms its commitment to the ideals 
and purposes of the Universal Declaration of Human 
Rights. We are determined to contribute to the 
promotion of respect for human rights at home and 
abroad. In doing so we are conscious of the need for 
international cooperation in the promotion of human 
rights. It is for this reason that Botswana is a State 
party to a number of human rights instruments, 
including the Rome Statute on the establishment of the 
International Criminal Court.  
 We fully support the work of that Court. As a 
country that strongly believes in the rule of law, we are 
convinced that there should be no political interference 
in the work of the Court. The International Criminal 
Court was established with the support of African 
States. We felt that it was necessary to address 
problems that confronted our continent. The Court is 
meant to serve a specific purpose and there should be 
no exceptions regarding what it can or cannot do. 
 
 
21 08-53135 
 
 Botswana is pleased that representatives of 
political parties in Zimbabwe finally signed an 
agreement in Harare on 15 September 2008. We 
welcomed that development, as it augurs well for 
national reconciliation, economic reconstruction and 
development in Zimbabwe. The effective 
implementation of the agreement should have a 
positive impact not only on developments in Zimbabwe 
but also on Southern Africa and the wider African 
region. This is a good beginning, and we encourage the 
parties to do all they can to make the agreement work. 
No party should attempt to obstruct the implementation 
of the agreement, as the political crisis that confronted 
that country following the 29 June 2008 presidential 
run-off election can be resolved only through the 
implementation of the agreement. Such a development 
would not be acceptable to Botswana. We call upon the 
international community to help the process to succeed 
by extending their goodwill and support to the 
Government and the people of Zimbabwe with much-
needed economic, financial and technical assistance. 
 We must commend the former President of the 
Republic of South Africa, His Excellency Mr. Thabo 
Mbeki, for his hard work, commitment and 
determination in helping the Zimbabweans reach 
agreement. We also wish to pay tribute to former 
President Mbeki for his contribution to the attainment 
of freedom and democracy not only in South Africa but 
also in the wider African continent. We are grateful to 
him for his visionary leadership and his people-centred 
initiatives, whose primary objective was to build an 
African continent that is free, peaceful, democratic and 
economically prosperous. 
 As the international community, we have the 
collective responsibility to equip and make optimal use 
of our multilateral body, the United Nations, to search 
for fair and just solutions to global problems in order 
to contribute to the betterment of all humanity. Today, 
more than ever before, the United Nations is required 
to respond effectively and swiftly to the complex 
challenges of the twenty-first century. Conflicts, 
poverty, disease, natural and man-made disasters, 
climate change, energy and terrorism are among the 
myriad pressing problems that confront humanity and 
require an urgent global response. It is thus imperative 
that we continue to make concerted efforts to address 
those challenges in pursuit of a better tomorrow. Their 
magnitude clearly requires multilateral strategies and 
solutions. 
 Botswana calls upon all Members to unite in the 
search for solutions to those problems. It is imperative 
that in our policies, actions and pronouncements, we 
always seek to build greater international 
understanding. In our approach to managing relations 
between States, leaders are called upon to set a higher 
standard. The language that we employ in international 
forums should not be belligerent or provocative, nor 
should it be calculated to shame or humiliate other 
leaders. Member States should not host military or 
rebel groups that operate from their territories against 
their neighbours. 
 In our international discourse, we must aim to 
build and facilitate agreement on common goals. In 
that respect, we must exercise restraint by avoiding the 
often frequent temptation to recall diplomats from each 
other’s capitals, including purely for solidarity reasons. 
Such action is unfortunate and outdated, as it only 
leads to a breakdown in communication. 
 As we meet here, let us always remind ourselves 
of the solemn commitments that we, as the peoples of 
the world, have undertaken to end war and human 
suffering. Botswana calls upon all States, especially the 
major Powers, to set an example by refraining from the 
use of weapons in resolving conflicts. Military 
confrontation is, unfortunately, always a demonstration 
of the failure of the will to use diplomacy, of the urge 
to show off military superiority or of the inability to 
employ resources and technological advances to 
improve human lives. 
 Sustainable economic growth, development and 
the eradication of poverty are central to our 
development agenda as developing countries. Poverty 
is undoubtedly one of the most critical challenges 
facing our people. Achieving the Millennium 
Development Goals and combating poverty in its many 
dimensions are interrelated and mutually reinforcing 
objectives. Thus, their attainment should be our 
primary preoccupation. 
 Botswana welcomes the initiatives introduced by 
some development partners that seek to take a more 
focused approach to Africa’s economic and 
development problems. Those initiatives include the 
Lomé Conventions and the successor arrangements 
between the African, Caribbean and Pacific States, on 
the one hand, and the European Union, on the other; 
the African Growth and Opportunity Act of the United 
States; the Tokyo International Conference on African 
  
 
08-53135 22 
 
Development; the Forum on China-Africa Cooperation; 
and the Africa-India Framework for Cooperation. 
 Botswana has always made effective use of the 
resources made available by our cooperating partners. 
It is important that more be done to help developing 
countries embark on the path of sustainable 
development. We are convinced that, as we receive 
much-needed assistance, we must envisage a day and 
time when there will be no need for such assistance 
because we are all able to stand on our own. 
 This year marks the midpoint towards the 2015 
target for attaining the Millennium Development 
Goals. We thank the Secretary-General for his 
analytical and informative reports regarding progress 
in the implementation of our common commitments 
and our shared future. We also welcome the work of 
the high-level meetings held to take stock of progress 
made. That will no doubt provide impetus for the 
expeditious implementation of our commitments. 
 The Secretary-General’s reports indicate a mixed 
and uneven score. It is clearly evident that while we 
have made real progress in some areas, much remains 
to be done over the next seven years if we are to 
achieve our goals. In other words, we are seriously 
behind schedule on every target, among countries and 
within countries that need to eradicate poverty and 
reduce human suffering. 
 In addition to revealing gaps, the process has 
highlighted emerging challenges that hinder the 
attainment of targets across the spectrum of human 
development. It has also emphasized the serious need 
to fast-track the pace of implementation if we are to 
have any notable impact. The achievement of those 
goals is our shared responsibility. It is thus imperative 
that all of us, individually and collectively, do our part 
to accelerate progress towards a better quality of life 
for our people. 
 Our people deserve a life free from fear and want, 
in an environment that offers equal opportunity for all. 
That is not a privilege, but a fundamental human right 
that each State has a duty to respect, protect and fulfil. 
For our people, that should mean universal access to 
education, health, shelter, clean water and 
infrastructure, as well as living in a safe and secure 
environment. Fully honouring our commitments is the 
key to realizing those expectations. 
 The following facts should trouble our collective 
conscience. More than one quarter of the children 
younger than 5 in the developing world are 
underweight. That amounts to 143 million underweight 
children in developing countries. Children in 
developing countries continue to die from preventable 
diseases such as malaria. The approximately 4 billion 
cases of diarrhoea per annum cause 2.2 million deaths, 
mostly among children under 5. Approximately 
6 million people are blind as a result of trachoma, a 
disease caused by lack of clean water combined with 
poor hygiene practices. In sub-Saharan Africa, a 
woman’s lifetime risk of maternal death is a staggering 
1 in 22, compared with 1 in 8,000 in industrialized 
countries. Finally, HIV is spreading faster than we can 
provide universal access to prevention, treatment, 
support and care. 
 Clearly, closing those gaps will entail more than 
our reaffirmations; it urgently necessitates sustained 
and strong political commitment and leadership; sound 
and appropriate national policies, matched with 
increased official development assistance and technical 
support from the international system; stepped-up 
participation and combined efforts by Governments, 
civil society and the private sector; fairer, transparent 
and inclusive international trade regimes; more global 
partnerships to assist developing countries; full 
implementation of debt-relief initiatives; greater access 
to markets; and other innovative international support 
measures to finance development. 
 The search for global peace and security remains 
a matter of vital interest to my delegation. While we 
may have made significant strides in promoting peace 
through conflict prevention and resolution, through 
post-conflict recovery and through peacebuilding, 
conflicts continue to flare up, thus making the 
restoration of peace a remote possibility for some in 
the world. 
 My own continent, Africa, plays host to a large 
number of conflicts. The scourge of war has claimed 
many lives and caused untold human suffering. 
Substantial time, energy and financial resources have 
been expended, with little or no success. The United 
Nations Charter implores us, as the international 
community, to save succeeding generations from the 
scourge of war by employing all diplomatic efforts and 
tools at our disposal. 
 
 
23 08-53135 
 
 I am pleased to note that commendable strides 
have been made in placing some countries, such as 
Liberia, Sierra Leone and Guinea-Bissau, on a firm 
path of national reconstruction, post-conflict recovery 
and peacebuilding. Regrettably, the peoples of Africa 
continue to face hunger and death in the Darfur region 
of the Sudan, Somalia and Chad, among other places.  
 My delegation is particularly concerned about the 
ever-worsening situation in the Darfur region of the 
Sudan. It is disconcerting that armed hostilities 
continue, despite the efforts of the United Nations and 
the African Union through the development of the 
African Union-United Nations Hybrid Operation in 
Darfur. We call on the parties to commit to political 
dialogue in the search for lasting peace and to fully 
utilize the good offices of His Excellency Mr. Djibril 
Bassole, who has recently been appointed to facilitate 
the peace process. 
 With respect to Somalia, Botswana welcomes the 
signing of the Djibouti Agreement on 9 June 2008 by 
the Transitional Federal Government of Somalia and 
the Alliance for the Re-Liberation of Somalia. We call 
upon all Somali political forces to commit to an all-
inclusive political process so that the long-suffering 
people of Somali can also live in peace.  
 My delegation further calls on the international 
community to continue assisting the people of Somali 
with much-needed humanitarian aid. In the same vein, 
we remind the political leaders of the Somali people to 
put the interests of the people of Somalia above their 
own, so that the focus can be on the search for a lasting 
political settlement to the problems facing their 
country. 
 The success of the United Nations in delivering 
on our expectations and common ideals must be 
matched by adequate resources, appropriate mandates, 
structures and policy guidance. Botswana strongly 
believes in the instrumentality of the United Nations. 
In that regard, we are committed to paying our 
assessed contributions in full and on time. We therefore 
call upon all Members to do the same, so that this 
machinery, which is the motor that powers 
multilateralism, does not run out of steam. 
 There can be no doubt that any organization — 
and the United Nations in particular — must be 
constantly reformed or renewed if it is to continue to 
be relevant and responsive to the needs of its members. 
We are pleased that there has been some measure of 
progress in implementing the set of reforms mandated 
by the 2005 World Summit. 
 Allow me to conclude my remarks by once again 
calling on each and every one of us to live up to the 
high expectations of this Organization by honouring 
our commitments. Botswana reaffirms its abiding faith 
in this body, which unites the peoples of the world for 
a higher purpose. It is our hope that as we meet here, 
we will succeed in building greater international 
understanding across regions, cultures, language and 
faiths, because we are all human and because of the 
humanity of others. 